Citation Nr: 0103454	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for swelling of the 
legs and feet, also claimed as hyperesthesia.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for rectal bleeding.  

4.  Entitlement to a total disability compensation based on 
individual unemployability.  

5.  Entitlement to an increased rating for the service 
connected left orchiectomy, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from July 1977 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in March 1998.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In May 2000, the RO denied an increased rating for the 
service connected left orchiectomy, evaluated as 10 percent 
disabling.  The Board considers a statement from the 
representative received in June 2000 as a notice of 
disagreement regarding this decision.  Thus, a statement of 
the case is required.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
on appeal remain denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

3.  The RO is requested to furnish the 
veteran and his representative a statement 
of the case regarding his claim for an 
increased rating for the service connected 
left orchiectomy and inform the veteran of 
the criteria necessary to perfect his 
appeal. Manlincon v. West, 12 Vet.App. 238 
(1999).  The RO is informed that this 
issue is not before the Board until timely 
perfected.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


